Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/099,280 filed 11/16/20. Claims 1-20 are pending with claims 1, 8 and 15 in independent form.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 currently depends upon independent claim 1. Claim 16 states “The non-transitory computer-readable medium of claim 1” however claim 1 is drawn to a system and not a non-transitory computer-readable medium. The Examiner believes dependent claim 16 should depend upon Independent claim 15 which is drawn to a non-transitory computer readable medium. The Examiner is examining dependent claim 16 as though it depends upon Independent claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9 and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borke US 10,130,221 B2.
Borke teaches:
Re: claim 1, A system comprising: at least one automated dispenser system configured to dispense a consumable product, the at least one automated dispenser system associated with a washroom; and an application executable by a processor, the application, when executed by the processor, causing the processor to at least: obtain a plurality of events corresponding to dispensing an amount of the consumable product, each of the plurality of events associated with an automated dispenser system associated with the washroom, and the plurality of events associated with respective timestamps (col. 17, lines 7- 19); determine a quantity of events within a time period (col. 17, lines 34-38); determine a quantity of dispenses during the time period that occur within a threshold gap time of a respective previous dispense (col. 17, lines 17-26); identify a mean dispense rate during the time period (col. 19, lines 31-37); and generate a people count for the washroom during the time period based upon the quantity of events, the quantity of dispenses occurring within the threshold gap time, and the mean dispense rate (col. 17, lines 7-30).  

Re: claim 2, The system of claim 1, wherein the application further causes the processor to generate the people count by inputting the quantity of events, the quantity of dispenses occurring outside the threshold gap time, and the mean dispense rate into a model that calculates the people count for the time period (col. 33, line 52 – col. 34, line 3).  

Re: claim 8, A method comprising: obtaining a plurality of events corresponding to dispensing an amount of a consumable product, each of the plurality of events associated with an automated dispenser system associated with a washroom, and the plurality of events associated with respective timestamps (col. 17, lines 7- 19); determining a quantity of events within a time period (col. 17, lines 34-38); determining a quantity of dispenses during the time period that occur within a threshold gap time of a respective previous dispense (col. 17, lines 17-26); identifying a mean dispense rate during the time period (col. 19, lines 31-37); and generating a people count for the washroom during the time period based upon the quantity of events, the quantity of dispenses occurring within the threshold gap time, and the mean dispense rate (col. 17, lines 7-30).  

Re: claim 9, The method of claim 8, further comprising generating the people count by inputting the quantity of events, the quantity of dispenses occurring outside the threshold gap time, and the mean dispense rate into a model that calculates the people count for the time period (col. 33, line 52 – col. 34, line 3).  

Re: claim 15, A non-transitory computer-readable medium embodying instructions executable by at least one processor, the instructions, when executed, causing the at least one processor to at least: obtain a plurality of events corresponding to dispensing an amount of a consumable product, each of the plurality of events associated with an automated dispenser system associated with a washroom, and the plurality of events associated with respective timestamps (col. 17, lines 7- 19); determine a quantity of events within a time period (col. 17, lines 34-38); determine a quantity of dispenses during the time period that occur within a threshold gap time of a respective previous dispense (col. 17, lines 17-26); identify a mean dispense rate during the time period (col. 19, lines 31-37); and generate a people count for the washroom during the time period based upon the quantity of events, the quantity of dispenses occurring within the threshold gap time, and the mean dispense rate (col. 17, lines 7-30).  

Re: claim 16, The non-transitory computer-readable medium of claim 1, wherein the instructions further cause the at least one processor to generate the people count by inputting the quantity of events, the quantity of dispenses occurring outside the threshold gap time, and the mean dispense rate into a model that calculates the people count for the time period (col. 33, line 52 – col. 34, line 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borke US 10,130,221 B2 in view of Clark et al. WO 2005/065509 A1.
The teachings of Borke have been discussed above.
Borke teaches washroom products and dispensers for paper, soap, sanitizer, etc. but fails to specifically teach wherein the respective events from the plurality of events correspond to usage of at least one of a faucet or a toilet in the washroom, the respective events obtained from a sensor associated with the sink or the toilet that measures usage.  

However, in a similar field of invention, Clark teaches a system and method of measuring, monitoring and controlling washroom dispensers and products where the dispensed product can be water, soap, paper (page 11, lines 28-30) where the presence of water in a washroom can be monitored by an overflow sensor that can determine if excess water is being used by a faucet, toilet and/or urinal (page 4, line 26 – page 5, line 5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Clark’s teachings of monitoring the usage of water in a washroom, into the invention of Borke, as an obvious matter of design choice to help prevent the use of excess water and monitor hand washing compliance (page 5, lines 3-14). 

Allowable Subject Matter
Claims 3-6, 10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claims 3, 10 and 17 and all their respective dependencies, wherein the model multiplies the quantity of events, the quantity of dispenses occurring outside the threshold gap time, and the mean dispense rate by respective constants defined by the model that calculates the people count, when combined with all the claim limitations of claims 1-2 (for dependent claim 3), 8-9 (for dependent claim 10) and 15-16 (for dependent claim 17).  The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH